Title: [May 10. Sunday. 1778.]
From: Adams, John
To: 


      May 10. Sunday. 1778. Messieurs Brattle, Waldo, Joy, Johonnot, Green and Austin, dined with Us, at Passi. After dinner We walked in the Bois de Boulogne, as far as the new Seat of the Count D’Artois, which he called Baggatelle, where We saw Mr. Turgot, Mr. and Madam La Frété and much other Company, Sunday in this Country being devoted to diversions, Exercises and Amusements. There were more Games, Plays and Sports of every kind on that day than on any other in the Week. Some of these American Gentlemen I suspect came over from England, with hopes of Employment by the Commissioners or of recommendations to Congress. Mr. Waldo was however the only one who applied explicitly to me for that purpose. But in the first place We had no Employments to bestow, and in the next place, I thought as Mr. Waldo had left America and resided in England so long before the War broke out, it would be doing Injustice to others who had born the burthen in the heat of the day, to appoint him to any place worth his accepting. The Answer I gave him, I do not remember, and should have forgotten the Conversation, had not Sir John Temple told me, several Years afterwards that Mr. Waldo was much offended and took great exceptions to what I had said to him. He reported to Sir John that I told him I would set my face against him tooth and nail. These are very vulgar Expressions and were very unnecessary, if I said them, which I doubt. But although Mr. Waldo had been esteemed a good Whigg in Boston, when he left it, yet he had never any particular merit that I knew of, he had left his Country for six Years of her great­est distress, and had never discovered any inclination to return to it, till after the Conquest of Burgoine and the Treaty with France and therefore I thought there was a meanness in his Wishes to take the bread out of the mouths of Men, who had done, suffered and merited much more than he had.
     